Name: Commission Regulation (EC) No 696/98 of 27 March 1998 implementing Council Regulation (EC) No 515/97 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  information and information processing;  executive power and public service
 Date Published: nan

 Avis juridique important|31998R0696Commission Regulation (EC) No 696/98 of 27 March 1998 implementing Council Regulation (EC) No 515/97 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters Official Journal L 096 , 28/03/1998 P. 0022 - 0026COMMISSION REGULATION (EC) No 696/98 of 27 March 1998 implementing Council Regulation (EC) No 515/97 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 515/97 of 13 March 1997 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters, hereinafter referred to as the 'Basic Regulation`, and in particular Article 43(3) thereof (1),Whereas the Basic Regulation provides for the setting up of a central database to meet the needs of the administrative authorities responsible for applying the legislation on customs and agricultural matters and those of the Commission; whereas the aim of this database is to assist in the prevention, investigation and prosecution of operations in breach of customs and agricultural legislation by increasing, by means of a more rapid circulation of information, the effectiveness of the cooperation and control procedures of the competent authorities;Whereas it is necessary to determine the operations concerning the application of agricultural legislation for which information has to be introduced into the central data base of the Customs information system (CIS), as required in the Basic Regulation;Whereas it is necessary, pursuant to Article 25 of the Basic Regulation, also to determine the elements to be included in the database of the CIS under each of the categories referred to under items (a) to (f) in Article 24 of the abovementioned Regulation;Whereas the abovementioned elements include personal data which are subject to specific protective measures; whereas, in particular, these data may be introduced into the database only when the conditions set out in Article 27(2) of the Basic Regulation are met;whereas the measures laid down in this Regulation are in accordance with the opinion of the Committee provided for in Article 43 of the Basic Regulation,HAS ADOPTED THIS REGULATION:Article 1 The operations in connection with the application of agricultural regulations which, pursuant to Article 23 of the Basic Regulation, require the introduction of information into the Customs information system (CIS) shall be those relating to:(a) imports coming from third countries of products subject to agricultural legislation, and in particular customs duties;(b) exports to third countries of products subject to agricultural legislation;(c) movements of products, subject to agricultural legislation, under cover of a common or external transit procedure and operations involving the temporary storage in the Community of such products when traded between the Community and a third country;(d) intra-Community movements of products which are the subject of restrictions or prohibitions based on agricultural legislation or which benefit from Community assistance.Article 2 The elements which may be included in the CIS database under categories (a) to (f) of Article 24 of the Basic Regulation are listed in the Annex hereto.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 13 March 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 1998.For the CommissionMario MONTIMember of the Commission(1) OJ L 82, 22. 3. 1997, p. 1. ANNEX >START OF GRAPHIC>(a) COMMODITIESNature or description:- declared:- suspected:- established:TARIC code:- declared:- suspected:- established:Quantity:- declared:- suspected:- established:Weight:- declared:- suspected:- established:Value:- declared:- suspected:- established:Type of packings/labelling:Origin:- declared:- suspected:- established:Itinerary:Coming from (country whence consigned): Date:- declared: . . . . / . . . . / . . . .- suspected: . . . . / . . . . / . . . .- established: . . . . / . . . . / . . . .Intermediate stops/transhipment: Date:- declared: . . . . / . . . . / . . . .- suspected: . . . . / . . . . / . . . .- established: . . . . / . . . . / . . . .Destination: Date:- declared: . . . . / . . . . / . . . .- suspected: . . . . / . . . . / . . . .- established: . . . . / . . . . / . . . .Customs office:- of entry/import- of transit- of exit/exportCustoms regime or customs status:Documents presented for customs clearance/bill of lading:- type and number:- date of issue:- place of issue:- issued by:Suggested action:Warning code (risk of dangerous goods):Context:Contact point for further information:Report outcome to:(b) MEANS OF TRANSPORTTransport mode:Means of transport:- type:- identity (registration number):Container:- type:- number:Itinerary:Point of departure: Date:- declared: . . . . / . . . . / . . . .- suspected: . . . . / . . . . / . . . .- established: . . . . / . . . . / . . . .Intermediate stop(s): Date:- declared: . . . . / . . . . / . . . .- suspected: . . . . / . . . . / . . . .- established: . . . . / . . . . / . . . .Point of arrival: Date:- declared: . . . . / . . . . / . . . .- suspected: . . . . / . . . . / . . . .- established: . . . . / . . . . / . . . .Customs office:- of entry/import- of transit- of exit/exportSuggested action:Context:Contact point for further information:Report outcome to:(c) COMPANIESName or trade mark:Address(es): (*)Registration number: (*)VAT number: (*)Activity:- type:- role played in the caseRelated companies:- name:- address:Suggested action:Context:Contact point for further information:Report outcome to:(d) PERSONSSurname:First names:Maiden name:Alias:Date and place of birth:Nationality:Sex:Particularities and permanent physical characteristics:Means of transport used:- (registration No):Reason for entering data:Suggested actions:Warning code (indicating any history of being armed, violent or escaping):Context:Contact point for further information:Report outcome to:(*) This item cannot be completed if it is thereby possible to identify a natural person.(e) FRAUD TRENDS:Trends concerning legislation:Trends concerning goods:Trends concerning countries involved:Trends concerning the role of companies involved:Trends concerning types of irregularities and modus operandi:Contact point for further information:Report outcome to:(f) AVAILABILITY OF EXPERTISEAdministrative competence or other competence (specify):Expertise as regards specific activities/goods:- Commercial expertise:- Scientific/technical expertise:- Analytical expertise:>END OF GRAPHIC>